DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
In that response, claims 1 and 31 were amended, claims 3, 4, 7-9, and 13 were cancelled, and claim 54 was added.  Claims 1, 16, 31, and 54 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, 31, 34, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (WO 2013/142279 A1).
Regarding claims 1, 16, 31, and 34, Radhakrishnan teaches dosing regimen for treating fungal infections, including Candidiasis, by intravenously administering a loading dose of 400 mg (p.3 ll.26-29, p.4 ll.29-30, p.7 l.32) of compound 22 (CD 101) or a pharmaceutically acceptable salt thereof (title; abstract; p.1 ll.7-16, p.2 l.31- p.3 l.15, p.3 ll. 27-29, p.4 ll.24-30, p.6 ll.19-22, p.7 ll.21-32, p.9 ll.26-27, p.51 l.24-p.52 l.1, p.60 ll.14-24; claims 1-5, 11, 12, 42-44, 53-57; Fig. 9).  Compound 22 may be formulated in an aqueous intravenous formulation and in the acetate salt form (p.14 ll.9-11, p.7 ll.21-24).  
Maintenance doses of 200+/-50 mg or 300+/-100 mg is administered every 7 days (p.3 ll.18-22, p.7 ll.27-32; claim 9). The maintenance doses can be administered over a period of 3 weeks, 4 weeks, or 45 days (p.7 ll.27-29; p. 3 ll.18-21) following the initiation of the treatment.  
Regarding claim 54, Radhakrishnan teaches treating invasive Candida infections, including of the bloodstream (p.1 ll.14-16, p52 ll.10-12).  

However it would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to intravenously administer maintenance doses of 200 mg or 400 mg CD101 as recited in the instant claim(s). The skilled person would have been taught to do so because Radhakrishnan teaches a loading dose of 400 mg, followed by intravenously administering maintenance doses 200+/-50 mg or 300+/-100 mg, every seven days for up to 4 weeks or 45 days, i.e., on days 8, 15, 22, 29, and 36.  The skilled person would have practiced no more than standard medical care in administering either 200 mg or 400 mg maintenance dose, depending on the severity of infection at those times, and patient-specific criteria such as body weight and any other medical problems present in a patient.   

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. Applicant argues that “the claimed methods ‘consist of’ the recited steps, meaning that no additional administration of CD101 can be performed while still being within the claims”.  (Remarks, 5, middle of page, February 2, 2021.)
In response it is noted that clauses (iii) and (iv) of claim 1 are methods “comprising”, not “consisting of” the recited steps.  Therefore it would have been prima facie obvious to administer either of the dosing schedule in (iii) and (iv) in treating invasive candidiasis, as appropriate for a patient’s individual situation.

It is unclear why these passages do not support the Office’s determination.  As seen in the direct quote Applicant provides on page 5 of the Remarks, on page 3, line 18-22, Radhakrishnan teaches “the maintenance doses can be administered over a period of from 2 to 45 days …following the initiation”, i.e., the loading dose.  “The maintenance doses can be administered,…once per week”.  On page 7, lines 27-32, the “bolus injection can be administered…every week…the amount of compound 22,…is from 25 mg to 500 mg…300 +100 …mg) per bolus administration”.  It is unclear why the passages on pages 3 and 7 necessarily concern “another embodiment” as Applicant argues.  Claim 1 here recites intravenous administration, not limited to bolus injection or another method.
Claim 9 is not removed from the list of cites, however claims 42 and 43 recite once weekly subcutaneous administration, as do the other passages cited in the Office action.   
The rejection at hand is one of prima facie obviousness, not anticipation.  Radhakrishnan discloses the different dosing regimen for treating invasive candidiasis, from which the skilled person would have practiced no more than standard medical care in administering either 200 mg or 400 mg maintenance dose, depending on the severity of infection at the particular time points starting from the initial treatment to maintenance dosing, and patient-specific criteria such as body weight and any other medical problems present in a patient. Furthermore, reciting a particular dose or regimen from those that Radhakrishnan teaches does not render a claim nonobvious merely by virtue of specificity.  Without evidence it is not seen that the first dose of .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 16, 31, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15,16, 22-25, 32, and 33 of U.S. Patent No. 9217014 in view of Radhakrishnan (WO 2013/142279 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other. Both claim sets are drawn to methods of treating a fungal infection by administering .

Claims 1, 16, 31, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-14 of U.S. Patent No. 9526835 in view of Radhakrishnan (WO 2013/142279 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to methods of treating a fungal infection by administering CD101.  The difference is that instant claims further recite a dosing regimen with specific amounts; however as discussed above Radhakrishnan renders obvious the loading dose, maintenance doses, and treating candidemia.  Also the ‘835 patent’s claim 4 recites weekly administration.  Thus the claims are not patentably distinct.

Claims 1, 16, 31, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10016479 in view of Radhakrishnan (WO 2013/142279 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to methods of treating a fungal infection by administering CD101.  The difference is that instant claims further recite a dosing regimen with specific amounts; however as discussed above Radhakrishnan renders obvious the loading dose and maintenance doses.  Also the ‘479 patent’s claim 3 recites weekly administration and claim 15 recites candidemia.  Thus the claims are not patentably distinct.

Response to Arguments
Applicants requested reconsideration of the double patenting rejection(s) in light of the arguments regarding Radhakrishnan and requested that the rejections be held in abeyance.  The double patenting rejections are maintained for the reasons discussed herein, including regarding Radhakrishnan.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejections.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615